 C19-1152                           CAJ/:cat

                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF OHIO

 IN RE:                                   )     CHAPTER 7
                                          )
 JEFFREY L SMITH                          )     CASE NO. 19-51183
                                          )
               Debtor                     )     JUDGE ALAN M. KOSCHIK
                                          )
                                          )     WELLS FARGO BANK, N.A. AS
                                                COLLATERAL   AGENT   FOR  ACAR
                                                LEASING LTD. DBA GM FINANCIAL
                                                RELIEF     FROM    STAY    AND
                                                ABANDONMENT WORKSHEET [EXHIBIT
                                                D]


I.    LOAN DATA

      A.    IDENTIFICATION OF COLLATERAL (check all that apply):

                  Real Estate
                         Principal Residence of Debtor(s)
                         Other

                  Personal Property
                  2017 Chevrolet Malibu VIN# 1G1ZE5ST8HF144670
                  Other Property _____________________________________

      B.    CURRENT VALUE OF COLLATERAL: $16,500.00

      C.    SOURCE OF COLLATERAL VALUATION: N.A.D.A.

      D.    ORIGINAL LENDER: Serpentini Chevrolet

      E.    ENTITY ENTITLED TO ENFORCE THE NOTE: Wells Fargo Bank, N.A. as

            Collateral Agent for ACAR Leasing LTD. dba GM Financial

      F.    CURRENT LOAN SERVICER: N/A

      G.    DATE OF LOAN: November 6, 2017

      H.    ORIGINAL PRINCIPAL AMOUNT DUE UNDER NOTE: $30,867.97




19-51183-amk   Doc 8-2   FILED 07/05/19       ENTERED 07/05/19 15:06:37   Page 1 of 3
19-51183-amk   Doc 8-2   FILED 07/05/19   ENTERED 07/05/19 15:06:37   Page 2 of 3
        G.    PAY-BY-PHONE FEES                      $0.00


        H.    BROKER PRICE OPINIONS                  $0.00


        I.    FORCE-PLACED INSURANCE                 $0.00


        J.    PROPERTY INSPECTIONS                   $0.00


        K.    OTHER CHARGES                          $0.00
              (describe in detail and state
              contractual basis for recovering the
              amount from the debtor)


       TOTAL DEBT:                                                 $ 18,588.44

       LESS AMOUNT HELD IN SUSPENSE:                               $ N/A

       TOTAL OF DEBT AS OF DATE MOTION IS FILED:                   $18,588.44 *
       * This total cannot be relied upon as a payoff quotation.

This Exhibit and Worksheet was prepared by:

              /s/ Edward A. Bailey
              Reimer Law Co.
              BY: Edward A. Bailey #0068073
              BY: Richard J. LaCivita #0072368
              BY: Cynthia A. Jeffrey #0062718
              30455 Solon Road
              Solon, Ohio 44139
              Phone: 440-600-5500
              Fax: 440-600-5522
              Attorneys for Creditor
              ebailey@reimerlaw.com




19-51183-amk     Doc 8-2     FILED 07/05/19       ENTERED 07/05/19 15:06:37       Page 3 of 3
